Exhibit 10.3

Execution Copy

 

BEAR, STEARNS & CO. INC.

 

BEAR STEARNS CORPORATE

383 Madison Avenue

 

LENDING INC.

New York, New York 10179

 

383 Madison Avenue

 

 

New York, New York 10179

 December 17, 2006

Credit Facilities
Commitment Letter

Protection One, Inc.
Protection One Alarm Monitoring, Inc.
818 S. Kansas Avenue
Topeka, KS 66612
Attention:  Mr. Darius Nevin, Chief Financial Officer

Ladies and Gentlemen:

You have advised Bear, Stearns & Co. Inc. (“Bear Stearns”) and Bear Stearns
Corporate Lending Inc. (“BSCL” and, together with Bear Stearns, the “Commitment
Parties”) that Protection One, Inc. (“Holdings”) intends to acquire (the
“Acquisition”) through Tara Acquisition Corp., a direct wholly-owned subsidiary
formed for the purpose of accomplishing the Acquisition (“Merger Co.”), all of
the issued and outstanding capital stock of Integrated Alarm Services Group
Inc., a Delaware corporation (the “Target”) through an issuance of equity issued
by Holdings to the shareholders of the Target on the terms set forth in the
Merger Agreement, as defined below (the “Equity”).  You have further advised us
that in order to consummate the Acquisition, the Target intends to seek the
consent of the requisite holders of its existing 12% Senior Secured Notes due
2011 (the “Target Notes”) to the consummation of the Acquisition and the
exchange of the Target Notes for a new issuance of 12% second lien notes of the
Borrower (the “Second Lien Notes”) with maturity after the maturity of the Term
Loans (the “Noteholder Consent”) and that, upon consummation of the Acquisition,
the Target will be a wholly-owned subsidiary of Holdings, and Protection One
Alarm Monitoring, Inc. (the “Borrower”) will have received the consent of the
requisite lenders under its existing credit agreement, dated as of April 26,
2006 (the “Existing Credit Agreement”), to (a) the consummation of the
Acquisition, (b) the assumption by the Borrower of any Target Notes not
exchanged for Second Lien Notes (which remaining Target Notes, if any, shall
have been amended to remove all restrictive covenants and security interests
required therein), (c) the issuance by the Borrower of the Second Lien Notes in
exchange for the Target Notes, (d) include the right to solicit commitments for
a pre-approved incremental term loan facility in an amount not to exceed $10
million on the terms and conditions described in the Term Sheet (as defined
below)  under the caption “Incremental Credit Facility” (the “Incremental Term
Loan Facility”), and (e) certain other changes to be mutually agreed (including,
but not limited to the guarantee of the facilities and the granting of security
in favor of the facilities by the Target and each of its domestic subsidiaries,
and the adjustment of financial and negative covenants in order to reflect the
increased size of the Borrower, pro forma projections and activities of the
Target) ((the “Credit Agreement Amendment” and the


--------------------------------------------------------------------------------




Credit Agreement, after such amendment, the “Amended Credit Agreement”).  We
understand that the Acquisition will be effected pursuant to an Agreement and
Plan of Merger among Holdings, MergerCo, a wholly owned subsidiary of Holdings,
and the Target (the “Merger Agreement”).  References herein to the “Transaction”
shall include the Acquisition, the Noteholder Consent, the Credit Agreement
Amendment, the payment of expenses on the Closing Date, the payment of related
premiums, fees and expenses and all other transactions entered into and
consummated in connection with the foregoing.

Bear Stearns is pleased to advise you that it is willing to act as exclusive
advisor, sole lead arranger and sole bookrunner for the Facilities (as defined
below) and, as such, Bear Stearns will use its commercially reasonable efforts
to solicit the consents (the “Required Consents”) of the lenders under the
Existing Credit Agreement (the “Existing Lenders”) required in connection with
the approval of the Credit Agreement Amendment (it being understood that the
payments of any fees or other amounts in connection therewith shall be for the
account of the Borrower).  BSCL also is pleased to advise you that it is willing
to act as administrative agent for the Facilities.  In addition, in the event
that one or more Existing Lenders is not willing to approve the Credit Agreement
Amendment (each, a “Non-Consenting Lender”), BSCL is pleased to advise you of
its commitment (a) to (x) offer to acquire (and, if such offer is accepted, to
acquire) by assignment on the Closing Date (as defined in the Term Sheet) at par
(or at a premium to be agreed upon between you and the Commitment Parties; it
being understood and agreed that any premium payable with respect to the
Acquired Facilities (as defined below) will be for the account of the Borrower),
and pursuant to customary documentation, commitments and/or loans of
Non-Consenting Lenders, in each case to the extent necessary to obtain the
Required Consents (any such commitments and/or loans so acquired by assignment,
the “Acquired Facilities”) and to approve the Credit Agreement Amendment, and
(y) subject to the terms and conditions set forth or referred to in this 
commitment letter (the “Commitment Letter”) and in the Summary of Terms and
Conditions attached hereto as Exhibit A (the “Term Sheet”), to provide the full
amount of the term loans comprising the Incremental Term Loan Facility
concurrently with the closing of the Acquisition, or (b) if the Required
Consents have not been obtained, to refinance 100.0% of the term and revolving
facilities under the Existing Credit Agreement (the “Existing Credit
Facilities”) and to provide the full amount of the term loans comprising the
Incremental Term Loan Facility concurrently with the closing of such refinancing
and the Acqusition, in each case substantially upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter and in the Term
Sheet (the “Replacement Facilities”, such Replacement Facilities, or the
Acquired Facilities and the term loans comprising the Incremental Term Loan
Facility, as the case may be, the “Facilities”), which commitment is up to
100.0% of the Acquired Facilities and the Incremental Term Loan Facility (in the
case of clause (a)) or 100% of the Replacement Facilities (in the case of clause
(b)).

It is agreed that (i) Bear Stearns will act as exclusive advisor, sole lead
arranger and sole bookrunner in respect of the Facilities, (ii) BSCL will act as
sole and exclusive administrative agent in respect of the Facilities, and (iii)
Bear Stearns and BSCL will, in their respective capacities, perform the duties
and exercise the authority customarily performed and exercised by them in such
roles.  You and we agree that, except as set forth above, no other agents,
co-agents, lead arrangers or bookrunners will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Term Sheet and

2


--------------------------------------------------------------------------------




the Fee Letter referred to below) will be paid in connection with the
Facilities, unless you and the Lead Arranger shall so agree.

Bear Stearns intends to syndicate the term loans comprising the Incremental Term
Loan Facility, and, to the extent the Required Consents are not obtained, the
Replacement Facilities or Acquired Facilities, as the case may be, to a group of
financial institutions, commercial banks and non-bank entities (together with
BSCL, the “Lenders”) identified by Bear Stearns in consultation with you.  You
agree actively to assist Bear Stearns in completing a syndication reasonably
satisfactory to it.  Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from your existing lending and investment banking relationships and the existing
lending and investment banking relationships of the Target, (b) direct contact
by the proposed Lenders with senior management and advisors of Holdings and the
Borrower, to the extent practicable, and your using commercially reasonable
efforts to cause direct contact with senior management and advisors of the
Target, (c) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication, including assistance in causing such marketing materials to conform
to market standards as reasonably determined by Bear Stearns in good faith, and
(d) the hosting, with Bear Stearns, of one or more meetings of prospective
Lenders and with rating agencies and, in connection with any such meeting,
consulting with Bear Stearns with respect to the presentations to be made at
such meeting, and making available appropriate officers and representatives of
the Borrower to rehearse such presentations prior to such meetings, and your
using commercially reasonable efforts to make available appropriate officers and
representatives of the Target to rehearse such presentations prior to such
meetings, as reasonably requested by Bear Stearns.  At the reasonable request of
Bear Stearns, the Borrower agrees to assist in the preparation of a version of
the information memorandum and other marketing materials referred to in clause
(c) of the preceding sentence that do not contain material non-public
information concerning the Borrower, the Target, their respective affiliates or
their respective securities.

Bear Stearns will manage, in consultation with you, all aspects of the
syndication of the Facilities, including decisions as to the selection of
potential new Lenders to be approached and when they will be approached, when
their commitments will be accepted, which institutions will participate, the
allocations of the commitments among the new Lenders and the amount and
distribution of fees among the Lenders; provided that all new Lenders shall be
subject to the approval of the Borrower, not to be unreasonably withheld.

You agree that, at your expense, you will work with Bear Stearns to confirm
ratings for the Facilities by Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Ratings Group (“S&P”) prior to the commencement of the
syndication efforts in respect of the Facilities.

To assist Bear Stearns in its syndication efforts, you agree promptly to provide
to Bear Stearns all information in your and your advisors’ possession with
respect to Holdings, the Borrower, the Target and the Transaction, including all
financial information and projections (the “Projections”), as we may reasonably
request in connection with the arrangement and syndication of the Facilities. 
As a condition to each Commitment Party’s commitments and agreements hereunder,
you hereby represent and covenant that (a) all factual information other than
the Projections (the “Information”) that has been or will be made available to
the Lead

3


--------------------------------------------------------------------------------




Arranger by you or any of your representatives, taken as a whole, is or will be,
when furnished, complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to Bear Stearns by you or any of your representatives have been
or will be prepared in good faith based upon assumptions believed to be
reasonable at the time made, it being understood that projections are inherently
uncertain and that actual results may vary from such Projections and such
variations may be material.  You understand that in arranging and syndicating
the Facilities we may use and rely on the Information and the Projections
without independent verification thereof.

As consideration for the commitments and agreements of the Commitment Parties
hereunder you agree to pay the nonrefundable fees set forth in the Term Sheet
and in the fee letter dated the date hereof and delivered herewith (the “Fee
Letter”), as and when indicated therein, and to perform the obligations set
forth in the Fee Letter, including those relating to changes in the pricing,
amounts, terms and structure of the Facilities.

Each Commitment Party’s commitments and agreements hereunder are subject to
(a) our satisfaction that there shall not have occurred or become known to us
any fact, event, occurrence, change, development or circumstance since January
1, 2006 that has had or could reasonably be expected to have a material adverse
effect on the business, financial condition, continuing results of operations,
assets, rights, liabilities or properties of the Target and its subsidiaries,
taken as a whole; provided, however, that any fact, event, occurrence, change,
development or circumstance involving, arising out of, relating to or resulting
from any of the following will be excluded for purposes of this clause (a): 
(1) public announcements prior to the date hereof by the Target or any of its
stockholders regarding the potential sale of or other potential strategic
transactions involving the Target; (2) the existence or terms of the Merger
Agreement, the transactions contemplated thereby or the announcement thereof;
(3) changes or conditions affecting generally the industries in which the Target
operates; (4) changes in U.S. or global economic, regulatory or political
conditions generally; (5) changes in GAAP or in any laws or orders that apply
generally to similarly situated persons; (6) any acts of terrorism, sabotage,
military action or war, except, in the case of clauses (2), (3), (4), (5) and
(6) above, to the extent such facts, events, occurrences, changes, developments
or circumstances have a disproportionate adverse effect on the Target and its
subsidiaries as compared to other persons engaged in the same industry, (b) our
satisfaction that prior to and during the syndication of the Facilities there
has been no offering, placement or arrangement of any debt securities or bank
financing by Holdings, the Borrower, the Target or any of their respective
subsidiaries that could disrupt or otherwise interfere with the orderly
syndication of the Facilities, (c) the negotiation, execution and delivery on or
before May 31, 2007 of definitive documentation with respect to the Facilities
consistent with the Term Sheet or otherwise in form and substance reasonably
satisfactory to such Commitment Party and its counsel, (d) there being a period
of at least 25 days (which 25-day period shall in any event begin on or before
May 5, 2007 so long as you have, prior to such time, complied with your
agreements to assist us in syndication) between the commencement of the
syndication process (the date of the meeting of the invited lenders) and the
occurrence of the closing date of the Transaction, (e) your compliance in all
material respects with your covenants and agreements contained in this
Commitment Letter

4


--------------------------------------------------------------------------------




and the Fee Letter, and (f) the reasonable satisfaction or waiver by the
Arranger of the other conditions set forth or referred to in the Term Sheet and
the Fee Letter.

You agree (a) to indemnify and hold harmless each Commitment Party, its
affiliates and its respective officers, directors, employees, attorneys,
advisors, and agents (each, an “Indemnified Person”) as set forth in Annex A
hereto and (b) to reimburse each Commitment Party and its affiliates on demand
(but which reimbursement may be up to 10 business days following the termination
of the Merger Agreement in the event the Closing Date does not occur and such
demand is made following such termination) for all reasonable out-of-pocket
expenses (including due diligence expenses, syndication expenses, consultant’s
fees and expenses (provided, that all consultants are subject to prior approval
of Borrower), travel expenses, and reasonable fees, charges and disbursements of
one counsel (together with any special or local counsel as the Commitment
Parties deem appropriate), and all rating agency fees and expenses) incurred in
connection with the Facilities and any related documentation (including this
Commitment Letter, the Term Sheet, the Fee Letter and the definitive financing
documentation).  No party to this Commitment Letter shall be liable to any other
party to this Commitment Letter for any damages arising from the use by
unauthorized persons of Information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages on any theory of liability in connection with any act,
omission, breach, occurrence or event relating in any respect to the Facilities
or the Transaction.

You acknowledge that Bear Stearns and its affiliates (the term “Bear Stearns” as
used in this paragraph being understood to include such affiliates) may be
providing debt financing, equity capital or other services to other companies in
respect of which you or the Target may have conflicting interests regarding the
Transaction and otherwise.  Bear Stearns will not use confidential information
obtained from you by virtue of the Transaction or its other relationships with
you in connection with the performance by Bear Stearns of services for other
companies, and Bear Stearns will not furnish any such information to other
companies.  You also acknowledge that Bear Stearns has no obligation to use in
connection with the Transaction, or to furnish to you, confidential information
obtained from other companies.

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
signatory parties hereto and their permitted assigns and is not intended to
confer any benefits upon, or create any rights in favor of the Target, any
existing stockholder of the Target or any other person except the signatory
parties hereto and the Indemnified Persons.  This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you and each
Commitment Party.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by facsimile transmission or electronic photocopy
(i.e. “pdf”) shall be effective as delivery of a manually executed counterpart
hereof.  This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among us with respect to the Facilities and set forth the
entire understanding of the parties with respect thereto.

 

5


--------------------------------------------------------------------------------


This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, by you to any other
person except (a) to Quadrangle Group LLC (the “Sponsor”), rating agencies (as
to the Term Sheet only), the Target (as to the Commitment Letter only) and your
and their respective affiliates, directors, officers, employees, agents,
attorneys, accountants and advisors who are directly involved in the
consideration of this matter, (b) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law, rule or regulation
(including filings with the SEC and other regulatory authorities) (in which case
you agree to inform us promptly thereof) or (c) with our consent, not to be
unreasonably withheld; provided, that the Term Sheet and/or any of the terms or
substance thereof may be disclosed to prospective Lenders in connection with the
Facilities.

BSCL hereby notifies the Sponsor, the Borrower and the Target that, pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Act”), it, and each Lender, may be required to
obtain, verify and record information that identifies the Sponsor, the Borrower
and the Target, which information includes the name and address of the Sponsor,
the Borrower and the Target and other information that will allow BSCL and each
Lender to identify the Sponsor, the Borrower and the Target in accordance with
the Act.  This notice is given in accordance with the requirements of the Act
and is effective for BSCL and each Lender.

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and all the provisions contained in the Fee Letter shall remain
in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or BSCL’s commitment hereunder; provided,
that your obligations under this Commitment Letter, other than those arising
under the fourth, fifth, ninth and fourteenth paragraphs hereof and those
arising under the provisions of the Fee Letter, shall automatically terminate
and be superseded by the provisions of the definitive documentation relating to
the Facilities upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York.  You hereby irrevocably submit to the
exclusive jurisdiction of any court of the State of New York located in the
County of New York or the United States District Court for the Southern District
of the State of New York, or any appellate courts from any thereof, for the
purpose of any suit, action or other proceeding arising out of this Commitment
Letter, the Fee Letter, or any of the agreements or transactions contemplated
hereby, which is brought by or against you and you (i) hereby irrevocably agree
that all claims in respect of any such suit, action or proceeding may be heard
and determined in any such court and (ii) hereby agree not to commence any
action, suit or proceeding relating to this Commitment Letter, the Fee Letter,
or any such other agreements or transactions other than in such court except to
the extent mandated by applicable law.  You hereby waive any objection that you
may now or hereafter have to the venue of any such suit, action or proceeding in
any such court or that such suit, action or proceeding was brought in an
inconvenient court and agree not to plead or claim the same.  You hereby
acknowledge that you have been advised by counsel in the negotiation, execution
and delivery of this Commitment Letter, the Fee Letter,

6


--------------------------------------------------------------------------------




and the other agreements and transactions contemplated hereby, that no
Commitment Party has any fiduciary relationship with or fiduciary duty to you or
any other person arising out of or in connection with this Commitment Letter,
the Fee Letter or any of the other agreements or transactions contemplated
hereby and that no Commitment Party has been retained to advise or has advised
you or any other person regarding the wisdom, prudence or advisability of
entering into or consummating the Transaction.  EACH OF YOU AND WE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER OR ANY OF THE
OTHER AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM
RELATING THERETO.

Each of BSCL and Bear Stearns may have economic interests that conflict with
those of Holdings, the Borrower and the Target.  You acknowledge that the
transactions contemplated by this Commitment Letter and the Fee Letter are
arms-length commercial transactions and that each of BSCL and Bear Stearns is
acting as principal and in its own best interests.  Holdings and the Borrower
are relying on their own experts and advisors to determine whether the
transactions contemplated by this Commitment Letter and the Fee Letter are in
their best interests.  You agree that each of BSCL and Bear Stearns will act
under this Commitment Letter and the Fee Letter as an independent contractor and
that nothing in this Commitment Letter, the Fee Letter, the nature of our
services, or in any prior relationship will be deemed to create an advisory,
fiduciary or agency relationship between BSCL and Bear Stearns on the one hand
and Holdings, the Borrower and the Target, their shareholders or their
affiliates on the other hand.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Fee Letter by returning to us executed
counterparts hereof and of the Term Sheet and Fee Letter not later than 11:59
p.m., New York City time, on December 18, 2006.  The commitments and agreements
of the Commitment Parties herein will automatically expire upon the earlier to
occur of (i) December 18, 2006 in the event we have not received such executed
counterparts in accordance with the immediately preceding sentence, (ii) upon
termination of the Merger Agreement or (iii) at 12:00 noon, New York City time,
on May 31, 2007 (the “Closing Deadline”) if the Closing Date has not yet
occurred.

7


--------------------------------------------------------------------------------


We are pleased to have been given the opportunity to assist you in connection
with this important financing.

Very truly yours,

 

BEAR, STEARNS & CO. INC.

 

BEAR STEARNS CORPORATE LENDING INC.

 

 

 

By:

/s/ Keith C. Barnish

 

By:

/s/ Keith C. Barnish

 

Name: Keith C. Barnish

 

 

Name: Keith C. Barnish

 

Title: Senior MD

 

 

Title: Executive VP

 

 

  


--------------------------------------------------------------------------------




Accepted and agreed to

as of the date first

written above by:

 

 

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

 

Name: Richard Ginsburg

 

 

 

Title: President and CEO

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

 

Name: Richard Ginsburg

 

 

 

Title: President and CEO

 

 

 

  


--------------------------------------------------------------------------------


 

Annex A

Indemnification Provisions

Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Commitment Letter dated December 17, 2006
(the “Commitment Letter”) from Bear, Stearns & Co. Inc. and Bear Stearns
Corporate Lending Inc. to Protection One Alarm Monitoring, Inc. and Protection
One, Inc. (each, an “Indemnifying Party”), of which these Indemnification
Provisions form an integral part.

To the fullest extent permitted by applicable law, each Indemnifying Party
agrees that it will indemnify and hold harmless each of the Indemnified Persons
from and against any and all losses, claims, damages, obligations, penalties,
judgments, awards and liabilities relating to any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal or other
costs, expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, proceeding or investigation (whether or not in
connection with litigation in which any of the Indemnified Persons is a party)
and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, and costs, expenses and
disbursements, resulting from any negligent act or omission of any of the
Indemnified Persons), directly or indirectly, caused by, relating to, based
upon, arising out of or in connection with (i) the Transaction, (ii) the
Commitment Letter, the Fee Letter or the Facilities, or (iii) any untrue
statement or alleged untrue statement of a material fact contained in, or
omissions or alleged omissions in, any information memorandum or any other
information furnished by any Indemnifying Party or any of its subsidiaries or
affiliates to any of the Indemnified Persons or any other person in connection
with the Transaction, the Commitment Letter, the Fee Letter or the Facilities;
provided, however, that as to any Indemnified Person, such indemnity agreement
and expense reimbursement obligation shall not apply to any portion of any such
loss, claim, damage, obligation, penalty, judgment, award, liability, cost,
expense or disbursement to the extent it is found in a final judgment by a court
of competent jurisdiction (not subject to further appeal) to have resulted from
(A) the gross negligence or willful misconduct of such Indemnified Person (or
its officers, directors or employees acting within the scope of their duties)
or  (B) claims brought solely by one Indemnified Person  against another.

These Indemnification Provisions shall be in addition to any liability which any
Indemnifying Party may have to the Indemnified Persons.

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Parties with reasonable promptness, provided, however, that any
failure by any of the Indemnified Persons to so notify the Indemnifying Parties
shall not relieve any Indemnifying Party from its obligations hereunder.  Bear
Stearns, on behalf of the Indemnified Persons, shall have the right to retain
counsel of its choice to represent the Indemnified Persons, and each
Indemnifying Party agrees to pay the fees, expenses and disbursement of such
counsel, and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Indemnifying Parties and any counsel
designated by the Indemnifying Parties; provided, that

Annex A-1


--------------------------------------------------------------------------------




the Indemnifying Parties shall only be responsible for the fees and expenses of
one such counsel (in addition to any local and special counsel deemed
appropriate by the Indemnified Persons) except to the extent that there is any
actual or perceived conflict among the Indemnified Persons.  Each Indemnifying
Party shall be liable for any settlement of any claim against any of the
Indemnified Persons made with its written consent, which consent shall not be
unreasonably withheld.  Without the prior written consent of Bear Stearns, no
Indemnifying Party shall settle or compromise any such claim, or permit a
default or consent to the entry of any judgment in respect thereof.

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provided for indemnification in such case, then
the Indemnifying Parties, on the one hand, and the Indemnified Persons, on the
other hand, shall contribute to the losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Indemnifying Parties, on the one hand, and the
Indemnified Persons, on the other hand, and also the relative fault of the
Indemnifying Parties, on the one hand, and the Indemnified Persons, on the other
hand, in connection with the statements, acts or omissions which resulted in
such losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements and the relevant equitable
considerations shall also be considered.  No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
person who is not also found liable for such fraudulent misrepresentation. 
Notwithstanding the foregoing, none of the Indemnified Persons shall be
obligated to contribute any amount hereunder that exceeds the amount of fees
previously received by such Indemnified Person pursuant to the Commitment Letter
and the Fee Letter.

Neither the expiration or termination of BSCL’s commitments under the Commitment
Letter nor the funding or repayment of the loans under the Facilities shall
affect these Indemnification Provisions which shall remain operative and in full
force and effect.  All obligations and liabilities of the Indemnifying Parties
under these Indemnification Provisions shall be in all respects joint and
several.

Annex A-2

 


--------------------------------------------------------------------------------


Exhibit A

CREDIT FACILITIES

Summary of Terms and Conditions

December 17, 2006

Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Commitment Letter dated December 17, 2006
(the “Commitment Letter”) from Bear, Stearns & Co. Inc. and Bear Stearns
Corporate Lending Inc. to Protection One Alarm Monitoring, Inc. and Protection
One, Inc., of which this Summary of Terms and Conditions forms an integral part.

 


I.     PARTIES

 

Borrower:

Protection One Alarm Monitoring, Inc. (the “Borrower”). 

Guarantors:

Protection One, Inc. (“Holdings”) and each of Holdings’ direct and indirect
present and future domestic subsidiaries (other than the Borrower) (the
“Guarantors”; the Borrower and the Guarantors collectively, the “Credit
Parties”).

Advisor, Sole Lead Arranger and Sole Bookrunner:

Bear, Stearns & Co. Inc. (in such capacity, the “Lead Arranger”).

Administrative Agent:

Bear Stearns Corporate Lending Inc. (in such capacity, the “Administrative
Agent”).

Lenders:

A syndicate of financial institutions, commercial banks and other non-banking
entities arranged by the Lead Arranger (collectively, the “Lenders”).


II.   TYPES AND AMOUNTS OF FACILITIES

 


1.     TERM LOAN B FACILITY

 

Type and Amount of Facility:

A  $298.5 million(1) term loan B facility maturing on March 31, 2012 (the “Term
Loan Facility” and the loans thereunder, the “Term Loans”) repayable in
quarterly installments equal to 0.25% of the original principal amount of the
Term Loans through December 31, 2011, with the balance payable on the

 

--------------------------------------------------------------------------------

(1) Note that this amount will be reduced on a dollar-for-dollar basis for any
prepayments under the Existing Credit Facilities made prior to the Closing Date.

 

Exhibit A-1


--------------------------------------------------------------------------------




 

 

maturity date.  In the event that the Borrower’s outstanding 8.125% Senior
Subordinated Notes due 2009 (the “Senior Subordinated Notes”) are not repaid in
full or refinanced on the terms permitted by the Existing Credit Agreement prior
to June 30, 2008 (the “Notes Refinancing Date”), the Term Loans shall
automatically mature and all amounts outstanding thereunder shall be deemed
immediately due and payable on such date.

Availability:

The Term Loans shall be made in a single drawing on the Closing Date (as defined
below). 

Purpose:

The proceeds of the Term Loans shall be used to finance the Transaction and to
pay related fees and expenses.


2.     INCREMENTAL CREDIT FACILITY:

 

Type and Amount of Facility:

The Borrower will have the right to solicit commitments for a pre-approved
incremental term loan facility (the “Incremental Term Loan Facility” and the
loans thereunder, the “Incremental Term Loans”) in an aggregate principal amount
of up to $10 million on terms substantially the same as those applicable to the
Term Loan B Facility.  Such Incremental Term Loans may be provided by existing
Senior Lenders or other persons who become Senior Lenders in connection
therewith and will be subject to customary price protection.  No Senior Lender
will be obligated to provide any  Incremental Term Loan unless and until it has
separately committed to do so and the conditions to such commitment have been
satisfied (it being understood that BSCL has so committed on the terms and
subject to the conditions set forth in the Commitment Letter). The pricing,
maturity date, amortization and other terms and conditions of the Incremental
Term Loans shall be the same as those with respect to the Term Loans.  The
Incremental Term Loan Facility may be accessed only in connection with the
consummation of the Acquisition, and the proceeds thereof shall be used only in
connection with the consummation of the Transaction.


3.     REVOLVING CREDIT FACILITY

 

Type and Amount of Facility:

A $25.0 million revolving credit facility with a commitment termination date of
December 31, 2011 (the “Revolving Credit Facility” and, together with the Term
Loan Facility, the “Facilities”) (the loans thereunder, the “Revolving Credit

Exhibit A-2


--------------------------------------------------------------------------------




 

 

Loans” and, together with the Term Loans, the “Loans”).

Availability:

The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on December 31, 2011 (the
“Revolving Credit Termination Date”); provided that in the event the Senior
Subordinated Notes are not repaid in full or refinanced on the terms permitted
by the Existing Credit Agreement prior to the Notes Refinancing Date, the
Revolving Credit Termination Date shall be deemed to be the Notes Refinancing
Date.  No more than $5.0 million of Revolving Loans, in addition to any Letters
of Credit requested or outstanding, may be outstanding on the Closing Date.

Letters of Credit:

A portion of the Revolving Credit Facility not in excess of $10.0 million shall
be available for the issuance of letters of credit (the “Letters of Credit”) by
a Lender to be selected in the syndication process (in such capacity, the
“Issuing Lender”).  No Letter of Credit shall have an expiration date after the
earlier of (a) one year after the date of issuance and (b) five business days
prior to the Revolving Credit Termination Date, provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (b) above).

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) within one
business day.  To the extent that the Borrower does not so reimburse the Issuing
Lender, the Lenders under the Revolving Credit Facility shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender on a pro rata basis.

Swing Line Loans:

A portion of the Revolving Credit Facility not in excess of $2.5 million shall
be available for swing line loans (the “Swing Line Loans”) from a Lender to be
selected in the syndication process (in such capacity, the “Swing Line Lender”)
on same-day notice.  Any such Swing Line Loans will reduce availability under
the Revolving Credit Facility on a dollar-for-dollar basis.  Each Lender under
the Revolving Credit Facility shall acquire, under certain circumstances, an
irrevocable and unconditional pro rata participation in each Swing Line Loan.

Maturity:

The Revolving Credit Termination Date.

Purpose:

The proceeds of the Revolving Credit Loans shall be used for working capital and
general corporate purposes (including

Exhibit A-3


--------------------------------------------------------------------------------




 


 

capital expenditures and permitted acquisitions) of the Borrower and its
subsidiaries.


III.  CERTAIN PAYMENT PROVISIONS

 

Fees and Interest Rates:

As set forth on Annex I.

Optional Prepayments and Commitment Reductions:

Loans may be prepaid and commitments may be reduced by the Borrower in minimum
amounts to be agreed upon, without premium or penalty (other than customary
interest period breakage costs).  Each optional prepayment of the Term Loans
shall be credited to the remaining installments thereof on a pro rata basis and
may not be reborrowed.

Mandatory Prepayments and Commitment Reductions:

The following amounts shall be applied to prepay the Term Loans and to reduce
the Revolving Credit Facility, subject to agreed upon exceptions:


(A)   50.0% OF THE NET PROCEEDS OF ANY SALE OR ISSUANCE OF EQUITY OF HOLDINGS
(OTHER THAN (I) ISSUANCES TO THE SPONSOR, (II) CERTAIN ISSUANCES TO MANAGEMENT,
AND (III) THE PROCEEDS OF WHICH ARE REINVESTED IN CAPITAL ASSETS USEFUL IN THE
BUSINESS OR USED TO REPAY THE SENIOR SUBORDINATED NOTES WITHIN 270 DAYS
FOLLOWING THE RECEIPT OF SUCH NET PROCEEDS), REDUCING TO ZERO PERCENT OF SUCH
NET PROCEEDS IF, AT THE TIME OF SUCH SALE OR ISSUANCE, THE CONSOLIDATED TOTAL
LEVERAGE RATIO OF THE BORROWER AND ITS SUBSIDIARIES IS LESS THAN 2.50:1.00, AND
100.0% OF THE NET PROCEEDS OF ANY INCURRENCE OF CERTAIN INDEBTEDNESS AFTER THE
CLOSING DATE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 


(B)   100.0% OF THE NET PROCEEDS OF ANY SALE OR OTHER DISPOSITION (INCLUDING AS
A RESULT OF CASUALTY OR CONDEMNATION OR ISSUANCE OR SALE OF EQUITY INTERESTS IN
THE BORROWER OR ANY SUBSIDIARY) BY HOLDINGS, THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY ASSETS (EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS AND CERTAIN OTHER DISPOSITIONS TO BE AGREED ON, INCLUDING
SALES OF CUSTOMER CONTRACTS OR ALARM MONITORING OPERATIONS FOR CASH PROCEEDS NOT
TO EXCEED (I) $25.0 MILLION IN ANY YEAR AND (II) $50.0 MILLION IN THE AGGREGATE
SINCE THE CLOSING DATE), SUBJECT TO CUSTOMARY REINVESTMENT PROVISIONS, WHICH, IN
THE CASE OF PROCEEDS OF SUCH SALES OF CUSTOMER CONTRACTS OR ALARM MONITORING
OPERATIONS, SHALL ALLOW FOR THE REINVESTMENT WITHIN 270 DAYS OF SUCH PROCEEDS IN
CUSTOMER CONTRACTS OR ALARM MONITORING OPERATIONS; AND

Exhibit A-4


--------------------------------------------------------------------------------




 

 


(C)   75% OF EXCESS CASH FLOW (TO BE DEFINED IN A MUTUALLY SATISFACTORY MANNER)
FOR EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH FISCAL YEAR 2008) LESS ALL
VOLUNTARY PREPAYMENTS OF THE TERM LOANS AND, SOLELY TO THE EXTENT ACCOMPANIED BY
A PERMANENT REDUCTION IN COMMITMENTS, THE REVOLVING LOANS DURING SUCH FISCAL
YEAR, WITH A STEP-DOWN TO 50% IF THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE
BORROWER AND ITS SUBSIDIARIES IS LESS THAN 3.00:1.00, AND A FURTHER STEPDOWN TO
25% IF THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE BORROWER AND ITS
SUBSIDIARIES IS LESS THAN 2.00:1.00.

 

All such amounts shall be applied first, to the prepayment of the Term Loans and
second, to the permanent reduction of the Revolving Credit Facility.  Each such
prepayment of the Term Loans shall be applied to the remaining installments
thereof on a pro rata basis and may not be reborrowed.


IV.  COLLATERAL

The obligations of each Credit Party in respect of the Facilities and in respect
of interest rate hedging agreements with the Lenders and their affiliates shall
be secured by a perfected first priority security interest in favor of the
Administrative Agent in substantially all of each Credit Party’s present and
future tangible and intangible assets (the “Collateral”) (including, without
limitation, goods, payment receivables, deposit accounts, general intangibles,
intellectual property, real property and all of the capital stock of the
Borrower, each of its direct and indirect domestic subsidiaries and 65% of
first-tier foreign subsidiaries, subject to permitted liens and except for
assets which are not assignable by their terms, except for those assets as to
which the Administrative Agent shall determine in its reasonable discretion that
the costs of obtaining such a security interest are excessive in relation to the
value of the security to be afforded thereby, and other exceptions to be agreed
upon.


V.   CERTAIN CONDITIONS

 

Initial Conditions:

The availability of the Facilities shall be conditioned upon the continuing
satisfaction on or before the Closing Deadline of (a) the conditions set forth
in Exhibit B, and (b) customary corporate and document delivery requirements,
accuracy of representations and warranties (subject to materiality qualifiers
where appropriate), and compliance with applicable laws and regulations in all
material respects (including, but not limited to, margin regulations and
environmental laws)

Exhibit A-5


--------------------------------------------------------------------------------




 

 

(the date upon which all such conditions precedent shall be satisfied, the
“Closing Date”).

On-Going Conditions:

The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects of all representations and warranties in the
documentation with respect to the Facilities (the “Credit Documentation”) (b)
the absence of a material adverse change and (c) there being no default or event
of default in existence at the time of, or after giving effect to the making of,
such extension of credit.  As used herein and in the Credit Documentation, a
“material adverse change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on (a)
the business, assets, property, financial condition, or results of operations of
the Borrower and its subsidiaries, taken as a whole, or (b) the validity or
enforceability of the Credit Documentation or the rights and remedies of the
Agents and the Lenders thereunder or the validity, perfection, or priority of
the Administrative Agent’s liens upon any of the Collateral.

Notwithstanding the foregoing, the only representations relating to the Target
and its subsidiaries and their businesses the accuracy of which shall be a
condition to availability of the Facilities on the Closing Date shall be
(a) such representations made by the Borrower and the Target in the Merger
Agreement and (b) the Specified Representations.  For purposes hereof,
“Specified Representations” shall mean the representations and warranties set
forth in the Credit Documentation relating to corporate power and authority,
enforceability of Credit Documentation, Federal Reserve regulations, Investment
Company Act, security interests and, as they relate to the Facilities and the
performance of the Credit Parties’ obligations under the Credit Documentation,
no conflicts with law and contractual obligations and no material litigation.


VI.   CERTAIN DOCUMENTATION MATTERS

The Credit Documentation shall contain representations, warranties, covenants
and events of default customary for financings of this type with materiality
thresholds to be agreed upon but substantially similar to those contained in the
Existing Credit Agreement (including, but not limited to the adjustment of
financial and negative covenants in order to reflect the increased size of the
Borrower, pro forma projections and activities of the Target (including lending
to wholesale dealers and acquisition of accounts from wholesale

Exhibit A-6


--------------------------------------------------------------------------------




 

 

dealers and otherwise)), including, without limitation:

Representations and Warranties:

Financial statements (including pro forma financial statements but excluding
Projections); absence of undisclosed liabilities; no material adverse change
since the date of the last audit prior to the Closing Date; corporate existence;
compliance with law; corporate power and authority; enforceability of Credit
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens; intellectual property; no
burdensome restrictions; taxes; Federal Reserve regulations; ERISA; Investment
Company Act; subsidiaries; environmental matters; solvency; labor matters;
accuracy of disclosure (including Projections); creation and perfection of
security interests; status as senior debt; and no other designated senior debt.

Affirmative Covenants:

Delivery of financial statements, reports, accountants’ letters, projections,
officers’ certificates and other information reasonably requested by any Lender;
payment of other  contractual obligations; continuation of business and
maintenance of existence and material rights and privileges; compliance with
laws and material contractual obligations; maintenance of property and
insurance; maintenance of books and records; right of each of the Lenders to
inspect property and books and records; notices of defaults, litigation and
other material events; compliance with environmental laws; regulatory and legal
matters; and further assurances (including, without limitation, with respect to
security interests in after-acquired property).

Financial Covenants:

Financial covenants consisting of minimum interest coverage and maximum total
leverage (including adjustments in order to reflect the increased size of the
Borrower, pro forma projections and activities of the Target which preserve
cushions over projections consistent with the Existing Credit Agreement). 

 

 

Exhibit A-7


--------------------------------------------------------------------------------


Negative Covenants:

 

Limitations (subject to exceptions to be agreed) on: indebtedness (including
preferred stock and stock redemption or purchase obligations); liens; guarantee
obligations; mergers, acquisitions, consolidations, liquidations and
dissolutions; sales of assets (with certain exceptions to be agreed upon);
capital leases; dividends and other payments in respect of capital stock;
capital expenditures (including customer acquisition costs); investments (with
permitted acquisitions to be agreed upon, and allowing for lending activities of
Target to wholesale dealers up to limits to be agreed), loans and advances;
optional payments and modifications of subordinated debt instruments;
transactions with affiliates (with certain exceptions to be agreed upon,
including monitoring and transaction fees payable to the Sponsor up to an amount
to be agreed upon); sale and leasebacks; changes in fiscal year; negative pledge
clauses; restrictions on subsidiary dividends; changes in lines of business;
issuances and sales of equity interests in subsidiaries; designated senior debt;
and changes in passive holding company status of Holdings.

Events of Default:

 

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period to be agreed upon; material inaccuracy of representations
and warranties; violation of covenants (subject, in the case of certain
affirmative covenants, to a grace period to be agreed upon); cross-default;
bankruptcy and other insolvency events; certain ERISA events; material
judgments; actual or asserted (solely in the case of Borrower, Holdings or any
subsidiary) invalidity or repudiation of any guarantee or security document,
subordination provisions or security interest; lack of perfection or priority of
security interests (other than with respect to any immaterial portion of
collateral); and a change of control (the definition of which is to be agreed
but in any event including any change of control in respect of the Senior
Subordinated Notes).

Voting:

 

Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not less than a majority of the aggregate amount
of the Term Loans, Revolving Credit Loans, participations in Letters of Credit
and Swing Line Loans and unused commitments under the Revolving Credit Facility
(the “Required Lenders”), except that (a) the consent of each Lender directly
affected thereby shall be required with respect to (i) reductions in the amount
or extensions of the scheduled date of amortization or maturity of any Loan,
(ii) reductions in the rate of interest

 

 

Exhibit A-8


--------------------------------------------------------------------------------




 

 

(other than the default rate) or any fee or extensions of any due date thereof,
(iii) increases in the amount or extensions of the expiry date of such Lender’s
commitment and (iv) modifications to the pro rata provisions of the Credit
Documentation and (b) the consent of 100% of the Lenders shall be required with
respect to (i) modifications to any of the voting percentages and (ii) releases
of any Guarantor not otherwise permitted to be released by the terms of the
Credit Documentation or all or substantially all of the Collateral.

Assignments and Participations:

 

The Lenders shall be permitted to assign and sell participations in their Loans
and commitments, subject, in the case of an assignment (other than an assignment
(i) to another Lender or to an affiliate of a Lender or (ii) of funded Term
Loans), to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and subject to payment to the Administrative Agent of a
recordation and processing fee in the amount of $3,500 and, so long as no event
of default is continuing, the Borrower (and, in the case of any assignment
relating to the Revolving Credit Facility, the Issuing Lender) which consent, in
each case, shall not be unreasonably withheld; provided, that in no event shall
any assignment be made, or participation sold to, any competitor of Borrower.
Non-pro rata assignments shall be permitted. In the case of partial assignments
(other than to another Lender or to an affiliate of a Lender), the minimum
assignment amount shall be $1.0 million unless otherwise agreed by the Borrower
and the Administrative Agent. Participants shall have the same benefits as the
Lenders with respect to yield protection and increased cost provisions so long
as the Lender from which it purchased its participation would have such
benefits. Voting rights of participants shall be limited to those matters with
respect to which the affirmative vote of the Lender from which it purchased its
participation would be required as described under “Voting” above. Pledges of
Loans in accordance with applicable law shall be permitted without restriction.
Promissory notes shall be issued under the Facilities only upon request.

Yield Protection:

 

The Credit Documentation shall contain customary provisions (subject to a cap on
the recovery period to be agreed upon) (a) protecting the Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy and other requirements of law and from the imposition of or changes in
withholding or other taxes and (b) indemnifying the Lenders for “breakage costs”
incurred in connection with,

 

 

Exhibit A-9


--------------------------------------------------------------------------------




 

 

among other things, any prepayment by the Borrower of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto.

Expenses and Indemnification:

 

The Credit Documentation will provide that the Borrower shall pay (a) all
reasonable out-of-pocket expenses of the Agents associated with the syndication
of the Facilities and the preparation, execution, delivery and administration of
the Credit Documentation and any amendment or waiver with respect thereto
(including the reasonable fees, disbursements and other charges of one counsel,
together with such other special or local counsel as the Agents may deem
appropriate) and (b) all out-of-pocket expenses of the Agents and the Lenders
(including the fees, disbursements and other charges of counsel) in connection
with the enforcement of the Credit Documentation.

 

 

The Credit Documentation will provide that the Agents and the Lenders (and their
affiliates and their respective officers, directors, employees, attorneys,
advisors and agents) will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof (except to the extent found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted from the gross
negligence or willful misconduct of the indemnified party (or its officers,
directors or employees acting within the scope of their duties) or claims
brought solely by one indemnified party against another)).

Governing Law and Forum:

 

State of New York.

Counsel to the Lead Arranger:

 

Latham & Watkins LLP.

 

 

Exhibit A-10


--------------------------------------------------------------------------------


Annex I

Interest and Certain Fees

 

Interest Rate Options:

The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to: (a) the Base Rate plus the Applicable Margin; or (b)
the Eurodollar Rate plus the Applicable Margin.

 

As used herein:

 

“Base Rate” means the higher of (i) the rate of interest publicly announced by
the commercial bank selected by the Administrative Agent as its prime rate in
effect at its principal office in New York City (the “Prime Rate”), and (ii) the
federal funds effective rate from time to time plus 0.5% per annum.

 

“Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) at which eurodollar deposits for one, two, three
or six (or, if available to all Lenders, nine or twelve) months, as selected by
the Borrower, are offered in the interbank eurodollar market.

 

The initial per annum interest rate for Revolving Credit Loans and Term Loans
(the “Applicable Margin”) that are Eurodollar Loans (as defined below) will be
LIBOR plus 250 bps.

The Applicable Margins for the Revolving Credit Facility shall be subject to
adjustment downward after the delivery of financial reports for the Borrower’s
first two full fiscal quarters following the Closing Date pursuant to a pricing
grid setting forth the same terms as reflected in the Existing Credit Agreement
(the “Pricing Grid”).  In any event, the highest margin set forth in the Pricing
Grid shall apply whenever any default or event of default has occurred and is
continuing.

 

The Applicable Margin with respect to Base Rate Loans (as defined below) in each
case will be 100 basis points lower than the Applicable Margin with respect to
Eurodollar Loans (as defined below).

Interest Payment Dates:

In the case of Loans bearing interest based upon the Base Rate (“Base Rate
Loans”), quarterly in arrears.

 

In the case of Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Loans”), on the last day of each relevant interest

 

Annex I-1


--------------------------------------------------------------------------------




 

 

period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.

Commitment Fees:

The Borrower shall pay a commitment fee calculated at the rate per annum of 0.5%
on the average daily unused portion of the Revolving Credit Facility payable
quarterly in arrears. 

Letter of Credit Fees:

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans which are Revolving Credit Loans on the face amount of each
such Letter of Credit.  Such commission shall be shared ratably among the
Lenders participating in the Revolving Credit Facility and shall be payable
quarterly in arrears.

 

In addition to the letter of credit commission, a fronting fee calculated at a
rate per annum to be agreed upon by the Borrower and the Issuing Lender on the
face amount of each Letter of Credit shall be payable quarterly in arrears to
the Issuing Lender for its own account.  In addition, customary administrative,
issuance, amendment, payment and negotiation charges shall be payable to the
Issuing Lender for its own account.

Default Rate:

At any time when the Borrower is in default in the payment of any amount of
principal due under the Facilities, the overdue principal payments shall bear
interest at 2.0% per annum above the rate otherwise applicable thereto.  Overdue
interest and fees shall bear interest at 2.0% per annum above the rate
applicable to Base Rate Loans.

Rate and Fee Basis:

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Loans the interest rate payable on which
is then based on the Prime Rate) for actual days elapsed.

 

Annex I-2


--------------------------------------------------------------------------------


Exhibit B

The availability of the Facilities and the effectiveness of the Amended Credit
Agreement shall be subject to the satisfaction of the following conditions. 
Capitalized terms used but not defined herein have the meanings given in the
Commitment Letter dated December 17, 2006 (the “Commitment Letter”) from Bear,
Stearns & Co. Inc. and Bear Stearns Corporate Lending Inc. to Protection One
Alarm Monitoring, Inc. and Protection One, Inc.

(a)           A lock-up agreement (the “Lock-Up Agreement”) in form and
substance satisfactory to the Lead Arranger (it being understood and agreed that
the draft Lock-Up Agreement dated December 17, 2006 is acceptable to the Lead
Arranger) shall have been executed by the holders of not less than 85% of the
outstanding Target Notes and no material provision thereof shall have been
amended, waived, withdrawn, rescinded or otherwise modified in a manner
materially adverse to the Lenders without the prior written consent of the Lead
Arranger, not to be unreasonably withheld, and the Noteholder Consent (together
with the consent of the requisite holders of Target Notes to remove all
restrictive covenants contained in any remaining Target Notes) and the note
exchange contemplated thereby shall have been consummated prior to or
concurrently with the consummation of the Acquisition, and the Acquisition shall
be consummated concurrently with the effectiveness of the Amended Credit
Agreement or documentation governing the Replacement Facilities, as the case may
be, pursuant to the Merger Agreement and the Amended Credit Agreement or
documentation governing the Replacement Facilities, as the case may be, in form
and substance reasonably satisfactory to the Lead Arranger (the “Transaction
Documentation”) (it being understood and agreed that the draft Merger Agreement
dated December 17, 2006 is acceptable to the Lead Arranger), and no material
provision thereof shall have been amended, waived or otherwise modified in a
manner materially adverse to the Lenders without the prior written consent of
the Lead Arranger, not to be unreasonably withheld.

(b)           The capital and ownership structure of Holdings, the Borrower, the
Target and their respective subsidiaries after giving effect to the Transaction
shall be as described in the Commitment Letter or otherwise reasonably
satisfactory to the Lead Arranger.

(c)           All governmental and third party approvals (i) required in the
Merger Agreement, and (ii) necessary in connection with the financing
contemplated hereby (including stockholder approvals, if any) shall have been
obtained and be in full force and effect or (in the case of clause (i)) waived
in accordance with the Merger Agreement; provided no such waiver that would be
materially adverse to the Lenders shall be permitted without the prior written
consent of the Lead Arranger, not to be unreasonably withheld.

(d)           The priority of the security interests and related creditor rights
between the Facilities and the Second Lien Notes shall be as set forth in an
intercreditor agreement (the

Exhibit B-1


--------------------------------------------------------------------------------




“Intercreditor Agreement”) on terms and conditions reasonably satisfactory to
the Lead Arranger.

(e)           The Lead Arranger shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act.

(f)            The Lead Arranger shall have received (1) (i) audited
consolidated financial statements of each of Holdings, the Target and their
respective subsidiaries for the 2003, 2004 and 2005 fiscal years and, if
available, the 2006 fiscal year, including balance sheets and income and cash
flow statements and related notes thereto, and (ii) unaudited interim
consolidated financial statements of each of Holdings, the Target and their
respective subsidiaries for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and (2)
consolidating pro forma balance sheets (as of the date of the most recent
consolidated quarterly balance sheet delivered pursuant to clause (1)(ii) of
this paragraph) and income statements (for the most recent twelve-month period
for which quarterly income statements have been delivered pursuant to clause
(1)(ii) of this paragraph) of Holdings and its subsidiaries, giving effect to
the Transaction and the financings contemplated hereby as if such transaction
had occurred (x) on such date, in the case of the balance sheets, and (y) at the
beginning of such period, in the case of the income statements.

(g)           The Administrative Agent shall have received the results of a
recent lien search in each relevant jurisdiction with respect to each of
Holdings, the Borrower, the Target and each of their respective subsidiaries,
and such search shall reveal no liens on any of the assets of Holdings, the
Borrower, the Target or their respective subsidiaries, except for liens in favor
of the Lenders, liens permitted by the Amended Credit Agreement or documentation
governing the Replacement Facilities, as the case may be (it being understood
that certain liens that are not material will be permitted), or liens to be
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

(h)           The Lead Arranger shall have received a solvency certificate of
the chief financial officer of Holdings which shall document the solvency of
Holdings and its subsidiaries, including the Target, taken as a whole, after
giving effect to the Refinancing and the other transactions contemplated hereby.

(i)            The Lead Arrangers shall have received such legal opinions
(including opinions (i) from counsel to the Borrower and its subsidiaries and
(ii) from such special and local counsel as may be reasonably required by the
Administrative Agent), documents and other instruments as are customary for
transactions of this type or as they may reasonably request.

(j)            All documents and instruments required to perfect the first
priority security interest (subject to permitted liens), or desirable in the
reasonable discretion of the Administrative Agent to reaffirm such first
priority security interest, of the Administrative Agent in the Collateral
(including delivery of capital stock certificates and undated stock powers
executed in blank) shall have been executed (if applicable) and be in proper
form for filing, and, in connection with the real estate Collateral for which a
mortgage is being executed, the Administrative Agent shall have received
satisfactory title insurance policies, surveys and

Exhibit B-2


--------------------------------------------------------------------------------




other customary documentation; provided that this condition shall be deemed to
have been satisfied to the extent that the Borrower has used commercially
reasonable efforts to deliver the foregoing and has succeeded in doing so with
regard to assets of the Borrower and the Target other than certain assets that
are not material.

Exhibit B-3


--------------------------------------------------------------------------------